POCH, J. Claimant in this case filed a claim against the State of Illinois alleging that he was discharged from his employment at Lincoln State School by a proceeding initiated by the Department of Mental Health and Developmental Disabilities, State of Illinois. Claimant was discharged on October 27, 1974, and was subsequently reinstated on October 15, 1975, after the Civil Service Commission determined that the charges brought against him could not be proven. Claimant claims that his salary loss from the State of Illinois was $11,182.32 and an additional amount of $935.00 which represents certain earnings from the Abraham Lincoln Medical Group which was not earned on State time, which brings the total, amount of damages to $12,117.32. Claimant testified the $935.00 which was wrongfully deducted from the overall monies he was entitled to from the State of Illinois was actually money he earned on weekends and holidays from the Abraham Lincoln Medical Group which was not on State time. Claimant did not apply for Unemployment Compensation because his former attorney advised against it as his experience with the Illinois Civil Service Hearing usually took three or four months or even less. The facts remained undisputed and the question of the amount of compensation to be awarded is the only issue of substance to be determined. The Claimant has met his burden of proof by a preponderance of the evidence. Based upon this testimony, the ruling of the Illinois Civil Service which states “that the charges approved by the Director of the Department of Personnel have not been proven and that Claimant, Domingo Leonida, be retained in his position as Illinois Licensed Physician with the Department of Mental Health and Developmental Disabilities, State of Illinois”, and the multiple hardships put on the Claimant from the injustice of false charges we find that the Claimant is entitled to compensation in the amount of $12,117.32. The Claimant, Domingo Leonida, is awarded the sum of $12,117.32.